DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 10/08/2020, in which, claims 1-15 remain pending in the present application with claims 1, 14, and 15 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 08, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 20160093336 A1, hereinafter referred to as “Laska”) in view of Mao et al. (US 20160034477 A1, hereinafter referred to as “Mao”).
Regarding claim 1, Laska discloses a method for composing a video material of a course of actions along a track in an area monitored by a plurality of video cameras, comprising: 
receiving a first sequence of user inputs defining a track in the area monitored by the plurality of video cameras (See Laska, paragraph [0109]: “Zone creation module 624 for generating zones of interest in accordance with user input”), 
wherein each user input in the first sequence is associated with a time stamp and is received as an indication of a position in a map of the area being monitored by the plurality of video cameras (See Laska, paragraph [0264]: “once the user has created and selected the filter Zone A 924C, a past motion event 922V which has touched Zone A is highlighted on the timeline 910, and includes an indicator (e.g., a cross mark) associated with the filter Zone A”, 

Regarding claim 1, Laska discloses all the claimed limitations with the exception of composing a video material from the video recordings collected for each user input in the first sequence.
Mao from the same or similar fields of endeavor discloses composing a video material from the video recordings collected for each user input in the first sequence (See Mao, paragraph [0033]: “when a user searches for historic video of a desired vehicle, the user may first specify the vehicle license number and search time range and the computer system will return the vehicle's motion path on an e-map rather than simply providing a list of unrelated historic video files. On the returned e-map, each 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mao with the teachings as in Laska. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Mao to generate a vehicle's motion path on an e-map by searching for historic video of a desired vehicle wherein each recording device has a mark or icon shown on the map depicting the vehicle motion path and to display video including a complete history of the motion patch within the search time range thus composing a video material from the video recordings collected for each user input in the first sequence so that user can easily define a track in the monitored area; track relevant video recordings that depict the course of actions along the track and include collected video recordings in the video material.
Regarding claim 2, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, wherein at least one of the user inputs further indicates a region around the position in the map of the area being monitored, the size of the region reflecting a degree of uncertainty of the indicated position (See Laska, paragraph [0353]: “in response to detecting the first user input, the electronic device displays (1612) a perspective window within the video monitoring user interface 
wherein, when collecting video recordings for the at least one user input, video recordings are collected from those of the plurality of video cameras that have a field- of-view overlapping the region around the position indicated by the user input (See Laska, paragraph [0353]: “FIG. 9S, for example, shows the client device 504 displaying a perspective box 969 in the first region 903, which indicates the zoomed-in portion 970 relative to the full field of view of the respective camera”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 
in response to receiving a user input in the first sequence of user inputs, directing one or more of the plurality of video cameras towards the position indicated in the map of the area being monitored (See Laska, paragraph [0130]: “Camera control module 732 for generating control commands for modifying an operating mode of the one or more video sources in accordance with user input”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 5, wherein the one or more suggestions for a position of a next user input are determined on basis of the position indicated by the latest received user input in the first sequence of user inputs and the positions of the plurality of video cameras in the area being monitored (See Mao, paragraph [0036]: “a processor or program of the computer system showing a mark of each returned camera on the map and one of a user input of the computer system detecting a user clicking on a mark identifying a returned camera shown on the map and, in response, a processor or program of the computer system playing recorded video file of the identified returned camera showing the automobile during the specified time period and a user input of the computer system detecting a user clicking directly on the motion path and, in response, if the user chooses one point marked on the path, a processor or program of the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 
storing the first sequence of user inputs (See Laska, paragraph [0158]: “Make Time-Lapse” affordance 915, which, when activated (e.g., via a tap gesture), enables the user of the client device 504 to select a portion of the event timeline 910 for generation of a time-lapse video clip … the time-lapse video clip and saved non-time-lapse video clips are associated with the user account of the user of the client device 504 and stored by the server video server system 508 (e.g., in the video storage database 516, FIGS. 5-6).”), and 
accessing the stored first sequence of user inputs at a later point in time to perform the steps of collecting video recordings and composing the video material (See Laska, paragraph [0158]: “the user of the client device 504 is able to access his/her saved time-lapse video clip and saved non-time-lapse video clips by entering the login credentials for his/her for user account”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 8, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 7, further comprising: 
modifying a user input in the stored first sequence of user inputs prior to performing the steps of collecting video recordings and composing the video material (See Laska, paragraph [0160]: “In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903, affordance 920A for reducing the zoom magnification of the video feed, and affordance 920B for increasing the zoom magnification of the video feed”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 8, wherein a user input in the stored first sequence of user inputs is modified by adjusting the position indicated by the user input in the map of the area being monitored (See Laska, paragraph [0156]: “the user of the client device 504 may drag the indicator 909 to any position on the event timeline 910 causing the client device 504 to display the video feed from that point in time forward in the first region 903”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, wherein the time stamp associated with a user input corresponds to a point in time when the user input was made (See Laska, 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1 further comprising: 
receiving and storing video recordings recorded by the plurality of video cameras during a first time period (See Laska, paragraph [0400]: “The server identifies (1902) a plurality of motion events from a video recording, wherein each of the motion events corresponds to a respective video segment along a timeline of the video recording and identifies at least one object in motion within a scene depicted in the video recording”),  
wherein the step of receiving a first sequence of user inputs is performed after said first time period (See Laska, paragraph [0403]: “In response to receiving the definition of the zone of interest”), and wherein each user input is associated with a time stamp corresponding to a time within said first time period (See Laska, paragraph [0403]: “the event masks are stored at the time that the motion events were detected and categorized provides an easy way to go back in time and identify motion events that intersect with the newly created zone of interest”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 12, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 
for each user input in the first sequence, collecting data from other data sources that are arranged within a predetermined distance from the position indicated by the user input (See Laska, paragraph [0240]: “when a new motion vector corresponding to an unknown event category is received, the event categorizer module examines the new motion vector in light of the common characteristics of each known event category (e.g., based on a Euclidean distance between the new motion vector and a canonical vector representing each known event type), and determines the most likely event category for the new motion vector among the known event categories”), the collected data from the other data sources being generated in a time period starting at the time stamp associated with the user input and ending at a time stamp associated with a next user input in the first sequence or when an indication to stop the collecting is received (See Laska, paragraph [0333]: “video monitoring UI includes a start time entry box 956A for entering/changing a start time of the time-lapse video clip to be generated and an end time entry box 956B for entering/changing an end time of the time-lapse video clip to be generated”), and 
adding the data from the other data sources to the video material (See Laska, paragraph [0249]: “Each time a new motion event is added to the event space 1114, a corresponding event indicator for the new event is added to the timeline associated with the present video source”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 13, the combination teachings of Laska and Mao as discussed above also disclose the method of claim 1, further comprising: 
receiving a second sequence of user inputs defining a second track in the area monitored by the plurality of video cameras (See Laska, paragraph [0278]: “FIG. 11E are all the motion masks of a past motion event, thus, the event mask 1120 is a complete event mask stored for the motion event. After the event mask has been stored, when a new zone of interest (e.g., Zone B among the selected zones of interest 1122) is created later, the event mask 1120 is compared to Zone B, and an overlap factor between the event mask 1120 and Zone B is determined”), 
wherein the first and the second sequence of user inputs are overlapping in that they share at least one user input (See Laska, paragraph [0278]: “Overlap B (within Overlap 1124) is detected between the event mask 1120 and Zone B, and an overlap factor based on Overlap B also exceeds an overlap threshold for qualifying the motion event as an event of interest for Zone B”), 
for each user input in the second sequence that is not shared with the first sequence of user inputs, collecting video recordings from those of the plurality of video cameras that have a field-of-view covering a position indicated by the user input, the collected video recordings being recorded in a time period starting at a time stamp associated with the user input and ending at a time stamp associated with a next user input in the second sequence or when an indication to stop the collecting is received (See Laska, paragraphs [0301]-[0315]: “FIGS. 13A-13B illustrate a flowchart diagram of a method of editing event categories… event timeline includes a plurality event indicators corresponding to motion events, and where at least a subset of the plurality of 
including in the video material the video recordings collected for each user input in the second sequence of user inputs that is not shared with the first sequence of user inputs (See Laska, paragraph [0278]: “Suppose that the motion masks 1118 shown in FIG. 11E are all the motion masks of a past motion event, thus, the event mask 1120 is a complete event mask stored for the motion event”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Laska and Mao as discussed above also disclose a plurality of video cameras (See Laska, Fig. 5, one or more network-connected cameras 118),

a data storage arranged to store video recordings from the plurality of video cameras (See Laska, paragraph [0095]: “The video storage database 514 stores raw video data received from the video sources 522, as well as various types of metadata, such as motion events, event categories, event category models, event filters, and event masks, for use in data processing for event monitoring and review for each reviewer account”), and 
a processor (See Laska, paragraph [0282]: “the instructions are executed by one or more processors of the electronic device”).
Claim 15 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Laska and Mao as discussed above also disclose a processor (See Laska, paragraph [0282]: “the method 1200 is governed by instructions that are stored in a non-transitory computer readable storage medium (e.g., the memory 606, 706, or 806) and the instructions are executed by one or more processors of the electronic device”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484